IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

M. P., MOTHER OF L.J.P.,             NOT FINAL UNTIL TIME EXPIRES TO
G.M.P, minor children,               FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-663
v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed May 5, 2016.

An appeal from the Circuit Court for Bay County.
Brantley S. Clark, Jr., Judge.

Crystal McBee Frusciante, Office of Criminal Conflict and Civil Regional
Counsel, Region One, Sunrise, for Appellant.

Dwight O. Slater, Department of Children and Families, Tallahassee, for Appellee;
Kelley Schaeffer, Sanford, for Guardian ad Litem Program.




PER CURIAM.

      AFFIRMED.

THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.